Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Declaration
The Reissue Declaration filed September 29, 2020 is accepted.

Claim Rejections - 35 USC § 251
The following rejection is repeated from the Office action mailed October 26, 2020.
Claims 1 and 2 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope 
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 1 as follows.
During the earlier examination of Application Number 14/249,434, which issued as the subject 9,730,559 patent, the response filed August 1, 2016 amended claim 1 as follows:
said multi-function paper sheet dispenser apparatus selectively operable to cut and dispense sequential sheets having tail portions from the roll of paper sheet material employing a plurality of operational modes including a hybrid mode comprising either a hybrid motor assist mode or a hybrid tail assist mode.
Reference in the alternative to the hybrid motor assist mode or a hybrid tail assist mode was added in two more places later in the claim.  
Claim 1 as currently amended in the instant reissue application omits a portion of the subject matter surrendered in the above-referenced 8/1/2016 amendment:
a plurality of operational modes including a hybrid mode comprising either a [hybrid motor] pull force assist mode or a [hybrid] tail assist mode.
However, the change from “hybrid motor assist mode” to “pull force assist mode” more accurately refers to a mode described in the specification and corrects an error discussed in the previous Office actions under 35 USC 112.  The substitution of “pull 
The deletion of “hybrid” from the “tail assist mode” corrects the same error noted above and is not considered to broaden this limitation.  
The instant reissue application also amends claim 1 with respect to the sensor structure as follows:
sensor structure including a first light emitter and a first light receiver for controlling operation of said hybrid mode [and a second light emitter and second light receiver] located at or closely adjacent to said opening for sensing whether a replacement tail portion of said roll of paper sheet material projects through and beyond said opening a predetermined distance after manual removal of said sheet having said existing tail portion, said [second] first light emitter and said [second] first light receiver in operative association with said electric motor.

During the original examination, claim 1 was amended in the response filed February 6, 2017 to further define the sensor structure:
sensor structure including a first light emitter and a first light receiver for controlling operation of said hybrid mode and a second light emitter and second light receiver located at or closely adjacent to said opening a predetermined distance after manual removal of said sheet having said existing tail portion, said second light emitter and said second light receiver in operative association with said electric motor. 

In the same response, Applicant argued:
The claim further recites sensor structure utilized in addition to the mechanical switch to detect existing tail portion removal by the user to activate the mechanical electric switch located at or closely adjacent to the opening and including at least one light emitter and at least one light receiver for sensing whether a replacement tail portion of the roll of paper sheet material projects through and beyond the opening a predetermined distance after manual removal of the sheet having the existing tail portion.  The recited sensor structure is in operative association with the electric motor and during operation of the multi-function paper sheet material dispensing apparatus in either the hybrid motor assist mode or the hybrid tail assist mode responsive to failure to sense a replacement tail portion projecting through and beyond said opening said predetermined distance energizing the motor to further rotate the rotatable sheet material support roller and cause the replacement tail portion to pass through and project from the opening and move to said first position.  (emphasis in original)

As such, recitation of a first light emitter and a first light receiver for controlling operation of said hybrid mode and a second light emitter and second light receiver for sensing whether a replacement tail portion of said roll of paper sheet material projects through and beyond said opening a predetermined distance were added to claim 1 to overcome the prior art, and form the surrendered subject matter or surrender generating limitation (SGL).  
Reissue claim 1 omits the recitation of a second light emitter and a second light receiver, and the reissue declaration asserts these features are “features not considered necessary for allowability of the claim and which were entered into the claim by amendment in error.”  
Claim 1 is broadened in the reissue application in the area of the surrendered subject matter.  However, while the “second” light emitter and receiver has been deleted nominally, the effect of the amendment is to delete the first light emitter and receiver, since the remaining emitted and receiver performs the function attributed to the second 

The Three Step Analysis: 
A.     The First Step - Is There Broadening?  
As noted above, claim 1 is broadened in the Reissue application by the deletion of the omitted limitation.  

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
As noted above, the broadening in claim 1 (the omission of the limitation drawn to the second light emitter and the second light receiver) is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
As set forth in the Third Step of the Recapture Analysis, if the SGL has not been entirely eliminated from a claim in the reissue application, but rather it has been made less restrictive in the reissue application claim such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) must then determine what portion of the amendment or argued limitation has been retained, 
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue."  Id. at 1347, 102 USPQ2d at 1870.  On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  
In the instant reissue application, the retained portion of the SGL is well-known in the art (in combination with the other elements recited in claim 1) as evidenced by the teachings of Formon et al as used in the rejection under 35 U.S.C. 103 which follows.  Note also that U.S. Patent 7,398,944 to Lewis et al (cited also teaches the use of a plurality of light emitters in a paper towel dispenser).  Each of these patents are cited on the subject ‘559 patent and also by Applicant in the instant reissue application.  
Therefore, reissue claim 1 as currently presented impermissibly recaptures surrendered subject matter.  
See MPEP 1412.02(II)(C).

The following rejections are repeated from the Office action mailed October 26, 2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:1
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keily U.S. Patent 8,382,026 to Keily et al.)  
Keily discloses a multi-function paper sheet material dispenser apparatus for dispensing paper sheet material from a roll of paper sheet material having an existing tail portion, the multi-function paper sheet dispenser apparatus selectively operable to cut and dispense sequential sheets having tail portions from the roll of paper sheet material employing a plurality of operational modes including a hybrid mode comprising either a pull force assist mode or a tail assist mode (see column 3, line 41 to column 4, line7, for example).  
The dispenser apparatus comprises a housing 10 having a housing interior and defining an opening communicating with said housing interior;
a roll support 16 within said housing interior for rotatably supporting the roll of paper sheet material;
a rotatable sheet material support roller 18 for receiving paper sheet material from the roll of paper sheet material, said sheet material support roller having a cylindrically-shaped outer peripheral surface;

a mechanical electric switch 32 operatively associated with said electric motor and with said sheet material support roller.
The mechanical electric switch when said dispenser apparatus is in either said  pull force assist mode or said tail assist mode responsive to rotation of said sheet material support roller caused by a user of the multi-function paper sheet material dispenser apparatus pulling on the existing tail portion projecting through and beyond said opening to a first position to energize said electric motor and cause rotation of said sheet material support roller by said electric motor from said first position to a second position (see column 6, lines 10-23, at least).  
Further, the mechanical electric switch includes a switch actuator element 32 operatively connected to the sheet material support roller and activating the electric switch to energize said motor and cause said motor to rotate said sheet material support roller after said sheet material support roller has been rotated by the user pulling on the existing tail portion to position the existing tail portion at the first position. 
While Keily does not appear to explicitly describe the tail portion being pulled by the user to a first position, the tail portion would inherently be pulled to a first position when the user pulls the tail portion to move the roller to its first position since pulling on the tail portion causes the roller to rotate.  The first position of the tail portion would be wherever the tail portion ends up when the roller reaches its first position.    

sensor structure 60 including a first light emitter and a first light receiver for controlling operation of said hybrid mode is located at or closely adjacent to said opening for sensing whether a replacement tail portion of said roll of paper sheet material projects through and beyond said opening a predetermined distance after manual removal of said sheet having said existing tail portion, said first light emitter and said first light receiver in operative association with said electric motor, and during operation of the multi-function paper sheet material dispensing apparatus in either said pull force assist mode or said tail assist mode, responsive to failure to sense a replacement tail portion projecting through and beyond said opening said predetermined distance said motor is energized to further rotate said rotatable sheet material support roller and cause said replacement tail portion to pass through and project from said opening and move to said first position.  Note lines 48-67 of column 8 which describe a mode of operation in which the electric motor is energized responsive to the sensor sensing the removal of a toweling tail from a location external of the housing.  In this mode the sensor is looking for the presence of a paper tail.  As long as the paper tail is covering the sensor's range, the motor remains deenergized.  When a user removes the hanging sheet, the lack of paper in front of the sensor (failure to sense a replacement tail portion projecting through the opening a predetermined distance) will trigger the motor to turn on.  The motor turns the toweling support roller until mechanical electric switch 76 is triggered by the projection 78 on the toweling support roller gear 44.  
With respect to claim 2, the emitter is an infrared emitter.
With respect to claim 4, the sensor structure may be actuated periodically.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keily in view of Formon.
Keily meets all of the limitations of claim 1 as set forth above, but does not explicitly teach the use of plural light emitters.
Formon (U.S. Patent 6,419,136 to Formon et al.) teaches a paper towel dispenser which employs a plurality of sensors, such as a first sensor 38 to detect the leading edge of a sheet of paper and a second sensor 40 to detect the presence of a user’s hand.  The first sensor 38 may be any suitable mechanism, and the second sensor 40 may be any kind of suitable proximity sensor.  See column 3, line 54 to column 4, line 64.
. 

Response to Arguments
Based on the substance of the March 31, 2021 interview and the agenda provided therefore, the Examiner stated that Keily ‘026 did not appear to teach the use of the sensor when the apparatus was in either the pull force assist mode or the tail assist mode (hybrid mode) and therefore did not appear to anticipate claim 1.  
Upon further consideration, claim 1 does not to define over Keily as applied.
The interview agenda, and page 3 of the Remarks filed April 6, 2021, note that Keily teaches at column seven, lines 12 to 20, that the sensor structure is not utilized when the dispenser is in the self-described hybrid or third mode of operation.
However, the second mode described in Keily at column 8, lines 48 to 67, is a mode of operation which corresponds to the mode set forth in claim 1 even though Keily does not describe this as a hybrid mode.  While not expressly pointed out in the 
Applicant’s remarks do not dispute this, nor do they point out a single limitation which is not addressed in the rejection, and/or is not met by Keily.
It is noted that while claim 1 does recite a pull force assist mode or a tail assist mode, the claim does not define either of these modes nor does it recite an operation that defines over the mode of Keily set forth in the rejection.  This mode, even though it does not appear to be Keily’s hybrid mode, meets the limitations of claim 1.
The remarks do not assert that the pull force assist mode or tail assist mode recited in claim 1 are different from the mode set forth in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993 
                                                                                                                                                
Conferee: /SC/

Conferee: /E.D.L/                 SPRS, Art Unit 3993        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.